Felton, Chief Judge, and Townsend, Judge,
dissenting. The decision in Nicholson v. Smith & Son, 29 Ga. App. 376 (115 S. E. 499) is based upon Gresham v. Lee, 152 Ga. 829 (111 S. E. 404) which was an answer to a question certified by the Court of Appeals to the Supreme Court and states the rule as enunciated in the majority opinion. Thus, the rule means simply this: Where it appears that (1) the first real-estate broker has interested the purchaser, this fact known to the seller, and (2) that negotiations are still pending through such broker, and (3) *636with knowledge of this the séller sells,to the purchaser through another broker, and (4) nothing further appears there is no inference that the second broker rather than the first is entitled to commissions, but it remains a question of fact.
Something further appears in this case.' Although the plaintiffs testified that their negotiations were still pending, it appears by undisputed evidence that the' following had occurred: the purchaser stated to them that he could not make the purchase unless he (a) sold certain stock, or (b) sold a certain lot. A proposed stock trade fell through. A lot trade was then proposed. The purchaser proposed that his wife’s lot be taken by the seller on the trade at a value of $6,000 and' the seller offered to take it at $4,000. Thus, the negotiations between the purchaser and the seller had reached somewhat of a stalemate when the second broker entered the scene. The second broker then himself offered to purchase the lot for his own use at a price of $5,500. The purchaser by thus getting rid of his lot, in this three-cornered deal was enabled to 'and did have funds to close the contract of sale and purchase the farm property' and this is what happened.
Under these circumstances, admitting that there was a conflict in the evidence as to whether negotiations between the purchaser and the, plaintiffs were still pending in the sense that the plaintiffs still hoped to work out some way to get him to buy the land, nevertheless the evidence also conclusively shows that the purchaser refused to, buy unless his condition—the sale of his wife’s lot—was met, and that the plaintiffs were unable to meet this condition, and never did meet it or have any plan whereby they could meet it. The purchaser would not have bought the farm land through the plaintiffs unless he changed his mind about the financing, and the plaintiffs would not otherwise have procured his contract of ■ sale unless they m'et his condition. They had no exclusive contract; they were simply taking a chance, and they were unable to work out a trade satisfactory to the purchaser. At that point another broker, by personally buying the lot, did work out such a trade.
We are accordingly of-the opinion that while the, fact of sale,' as stated in the Gresham case, creates no legal inference that *637the second broker was the procuring cause thereof, nevertheless, all of the facts testified to show without dispute that he was as a matter of fact the sole procuring proximate cause. The' purchaser testified without contradiction that the, purchase of his wife’s lot by the second broker was the controlling reason why he offered to buy the property on the terms and for the price fixed by the; owner.